O’Malley, J.
Nine motions are before the court, all involving the same question of law. Of the defendants sued, six separately secured ex parte orders requiring the plaintiff, a non-resident, to furnish each defendant an undertaking in the sum of $250 as security for costs. The plaintiff furnished but one undertaking in the sum of $250 to run to all of the defendants. When this was served it was returned by all of the defendants, and the plaintiff now moves to have vacated all but one of such ex parte orders. Two other defendants are now moving upon notice for similar orders, requiring security to each of them, and one defendant moves for additional security. As to four of the defendants to whom security has been ordered the complaint has been dismissed and these defendants oppose the plaintiff’s motions and join in the application for additional security to run to all of the defendants if the court should so order. A non-resident plaintiff is not required to furnish an undertaking running to each defendant, but one undertaking to run to all. Civ. Prac. Act, §§ 1522, 1524; Feitelson v. Moser, 173 App. Div. 93; Rothchild v. Wilson, 10 N. Y. Supp. 61. Under section 1528 of the Civil Practice Act, however, additional security may in a proper case be ordered. I deem this to be a proper case for such additional security. In the motion brought on, therefore, by the defendant Ewell the application to direct the plaintiff to file additional security is granted to the extent of increasing the bond from $250 to $750, such bond to run to all defendants. Plaintiff’s motion to vacate the ex parte orders already secured is granted in each instance and the two motions for separate bonds are denied, all without costs.
Ordered accordingly.